       Case 1:19-cv-03777-CM-BCM Document 42 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              12/2/2020
 TED AMLEY,
                 Plaintiff,                                19-CV-3777 (CM) (BCM)
         -against-                                         ORDER
 SUMITOMO MITSUI BANKING
 CORPORATION,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received plaintiff's five-page letter-motion dated November 24, 2020 (Dkt.

No. 40) (Pl. Ltr.), requesting an order compelling discovery, a protective order, and associated

relief. Pl. Ltr. at 1. Plaintiff failed to comply with, or seek advance permission to exceed, the four-

page limit for letters and letter-motions. See Moses Indiv. Prac. § 1(d). Defendant's opposition

letter, due today, may be up to five pages in length, but no longer. Any future non-compliance with

Judge Moses's Individual Practices may be sanctioned.

       The Court has also received the parties' joint letter dated November 25, 2020. (Dkt. No.

41.) The parties should be prepared to discuss the need for expert discovery at the conference

scheduled for December 7, 2020, at 10:00 a.m.

Dated: New York, New York
       December 2, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  1
